Citation Nr: 0509411	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  04-13 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1958 and from January 1959 to June 1960.  

This appeal arises from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for COPD.  

The veteran in a February 2005 statement appears to be 
raising a claim for service connection for histoplasmosis.  
The issue has not been developed or certified for appellate 
review and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for COPD.  He has 
raised several different theories of entitlement, including 
tobacco use in service, and exposure to both radiation and 
asbestos in service.  

On his original application the veteran indicated he was 
seeking service connection for COPD as a residual of his 
smoking in service.  In April 2002 the RO denied the claim.  
The veteran in his notice of disagreement raised a question 
as to why his claim based on tobacco use in service was 
denied, as he submitted a rating decision granting service 
connection for COPD to another veteran which he claims was 
based on tobacco use in service.  

VA has a duty to notify the veteran of the evidence necessary 
to support his claim.  38 C.F.R. § 3.159(b)(2004).  The 
Congress of the United States passed a statute prohibiting VA 
from granting service connection for disabilities based on 
the use of tobacco products.  The law and regulations 
prohibiting service connection based on the use of tobacco 
products read in part as follows: 

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active, military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.  38 U.S.C.A. § 1103 
(West 2002).  

For claims received by VA after June 9, 
1998, a disability of death will not be 
considered service-connected on the basis 
that it resulted from injury or disease 
attributable to the veteran's use of 
tobacco products during service.  For the 
purpose of this section, the term 
"tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe 
tobacco, and roll-your-own tobacco.  
38 C.F.R. § 3.300 (2004).  

For the veteran to prevail with his claim for service 
connection for COPD based on tobacco use in service, the 
threshold requirement is demonstrating he filed a claim prior 
to June 10, 1998 for service connection based on the use of 
tobacco products in service.  

The veteran also asserts he first had symptoms of COPD in 
service.  The veteran testified at his hearing at the RO in 
July 2002 that COPD was a disorder which gradually progressed 
and in its early stages was often diagnosed as bronchitis.  
He contends he had episodes of chronic bronchitis in service.  
He has also testified he has had symptoms of COPD since his 
separation from the service.  (T-2,3).  He has submitted 
statements from others to the effect he has had difficulty 
breathing since his separation from the service.  

At service entrance in November 1953 the veteran's lungs were 
noted to be normal.  Records from the Salvator Mundi 
International Hospital, dated in December 1957, reveal the 
veteran was admitted with complaints of fever, cough, and 
aching.  The final diagnosis was influenza.  At service 
separation in 1958 the lungs were noted to be normal.  On his 
Report of Medical History in September 1958 the veteran 
denied any history of asthma, shortness of breath, or chronic 
cough.  

When the veteran was examined in January 1959 for service 
entrance bilateral coarse breath sounds with no rales were 
noted.  In the Notes section the examiner wrote the veteran 
had recently had an upper respiratory infections which 
apparently had cleared.  There are no records of any 
treatment for any lung disorders.  At discharge in May 1960 
the lungs were again noted to be normal.  On his Report of 
Medical History dated in May 1960 the veteran denied any 
history of asthma, shortness of breath, or chronic cough.  

The veteran has submitted private medical records which 
include diagnosis of bronchitis as early as November 1984.  
Currently, private medical record include diagnosis of severe 
COPD.  The veteran has also reported being treated for COPD 
or bronchitis in the early 1960's by Dr. D.  Although there 
is a statement from Dr. D's office indicating he treated the 
veteran from 1965 to 1974 the records of treatment are not 
currently in the claims folder.  The veteran in January 2005 
reported that Dr. D's office told him any records were stored 
off site and would take two weeks to locate.  There is no 
indication in the record that there are unavailable.  

The statements of the veteran, his family and friends are 
considered competent lay evidence of symptoms they observed 
such as coughing.  38 C.F.R. § 3.159(a)(2) (2004).  An 
appellant's testimony may, in and of itself, be sufficient to 
show in-service symptoms and post-service continuity of 
symptomatology.  Nevertheless, notwithstanding the 
appellant's showing of in-service symptoms and post-service 
continuity of symptomatology, medical expertise is still 
required to relate the appellant's present disorder 
etiologically to in-service and post-service symptoms.  See 
Savage v. Gober, 10 Vet. App. 489 (1997); Sacks v. West, 
11 Vet. App. 314 (1998).  The claims folder does not 
currently contain any statements or opinions from competent 
medical professions indicating the veteran's currently 
diagnosed COPD began in service.  

In addition, there is no competent medical evidence in the 
claims folder which provides a causal link between any 
exposure to radiation or asbestos in service.  The 
regulations do not provide presumptive service connection 
based on exposure to radiation in service for COPD.  The 
veteran may submit an opinion from a physician indicating his 
COPD is related to exposure to radiation in service.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

To obtain a medical opinion as to the etiology of the 
veteran's COPD the claim must be remanded to afford the 
veteran a VA examination.  In addition, VA should attempt to 
obtain the veteran's records of treatment from Dr. D, which 
may be of great probative value in determine if the veteran 
has had chronic bronchitis since his separation from the 
service.  They may assist the VA physician in reaching an 
opinion as to whether the currently diagnosis COPD had its 
origins in service.  

The claim is remanded for the following actions:

1.  VA should request the veteran 
identify all health care providers who 
have treated him since service separation 
in June 1960 for symptoms of bronchitis 
or COPD.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
a request for records of treatment of the 
veteran dating from 1965 to 1974 by Dr. 
George Donovan, Summit Medical Group, 830 
Thomas More Parkway, Edgewood, Kentucky, 
41017.  

2.  After the records identified as 
required in paragraph 1 have been 
obtained or VA is notified they are 
unavailable, VA should arrange for the 
veteran to be afforded a VA pulmonary 
examination.  The purpose of the 
examination is to obtain a medical 
opinion as to the etiology of the 
veteran's currently diagnosed COPD.  The 
claims folder should be made available to 
the examiner in conjunction with 
examination.  After taking the veteran's 
history, reviewing the claims folder and 
examining the veteran the physician is 
asked to answer the following questions:  

Is it at least as likely as not (50 
percent chance) the veteran's current 
COPD is had its origins in service?  

Is it at least as likely as not (50 
percent chance) the veteran's current 
COPD is causally related to any exposure 
to asbestos in service?

Is it at least as likely as not (50 
percent chance) the veteran's current 
COPD is causally related to any exposure 
to radiation in service?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




